


FIFTH AMENDMENT
(1003 West Cutting Boulevard, Richmond, California)
THIS FIFTH AMENDMENT (this “Fifth Amendment”) dated solely for reference
purposes as of July 1, 2014, is entered into by and between POINT RICHMOND R&D
ASSOCIATES, a California limited partnership (“Landlord”), and TRANSCEPT
PHARMACEUTICALS, a Delaware corporation (“Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain lease dated February 22, 2006,
which lease has been previously amended by that certain Lease Addendum dated
December 18, 2006, that certain First Amendment to Lease dated June 27, 2007,
that certain Second Amendment to Lease dated February 20, 2009, that certain
Third Amendment to Lease dated March 6, 2013, and that certain Fourth Amendment
to Lease dated February 18, 2014 (collectively, the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant space which is acknowledged to contain
approximately 11,836 rentable square feet (the “Premises”) described as Suite
No. 110 on the ground floor of the building located at 1003 West Cutting
Boulevard, Richmond, California (the “Building”).
B.    Tenant and Landlord mutually desire that the Lease be amended on and
subject to the following terms and conditions.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.Incorporation of Recitals and Defined Terms. Recitals A and B above are hereby
incorporated herein. Capitalized terms which are not otherwise defined in this
Fifth Amendment shall have the meanings set forth in the Lease.
2.    Lease Term. Section 2 of the Fourth Amendment is hereby deleted and
replaced with the following:
The parties acknowledge that the Term of the Existing Lease (as defined in the
Fourth Amendment) expired on May 31, 2014. Notwithstanding the foregoing,
Landlord and Tenant agree that the Term has been and shall continue to be on a
month-to-month basis, terminable by either party on no less than sixty (60)
days’ notice; provided, however, that the soonest any such notice of termination
may be given is October 2, 2014 (which, if delivered, would cause the Term to
expire as of November 30, 2014). Tenant acknowledges that it has no further
right to extend the Term or renew the Lease.

1

--------------------------------------------------------------------------------




3.    Condition of Premises. Tenant acknowledges that it has been, and continues
to be, in possession of the Premises, is familiar with the condition of the
Premises and continues to occupy the Premises in its “as is, where is”
condition, with all faults, without any representation, warranty or improvement
by Landlord of any kind. Landlord represents that the Premises has not undergone
inspection by a Certified Access Specialist (CASp). The foregoing verification
is included in this Fifth Amendment solely for the purpose of complying with
California Civil Code Section 1938 and shall not in any manner affect Landlord’s
and Tenant’s respective responsibilities for compliance under the Lease.
4.    Brokers. Tenant hereby represents to Landlord that it has dealt with no
broker in connection with this Fifth Amendment, and Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims by any
real estate broker, salesperson or finder claiming to have represented Tenant
for a commission, finder’s fee or other compensation in connection with this
Fifth Amendment.
5.    Authority. This Fifth Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this Fifth Amendment.
6.    Status of Lease. Except as amended hereby, the Lease is unchanged, and, as
amended hereby, the Lease remains in full force and effect.
7.    Severability. If any provision of this Fifth Amendment or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Fifth Amendment shall not be affected and shall be
enforced to the furthest extent permitted by law.
8.    Miscellaneous.
(a)    This Fifth Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Fifth Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Fifth
Amendment.
(b)    In the case of any inconsistency between the provisions of the Lease and
this Fifth Amendment, the provisions of this Fifth Amendment shall govern and
control.
(c)    This Fifth Amendment may be executed in multiple counterparts each of
which is deemed an original but which together constitute one and the same
instrument. This Fifth Amendment may be executed in so-called “pdf” format and
each party has the right to rely upon a pdf counterpart of this Fifth Amendment
signed by the other party to the same extent as if such party has received an
original counterpart.

2

--------------------------------------------------------------------------------




(d)    Submission of this Fifth Amendment by Landlord is not an offer to enter
into this Fifth Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Fifth Amendment until Landlord has
executed and delivered the same to Tenant.
IN WITNESS WHEREOF, Landlord and Tenant have entered into this Fifth Amendment
as of the date first set forth above.
LANDLORD:
 
TENANT:
POINT RICHMOND R&D ASSOCIATES,
a California limited partnership
 
TRANSCEPT PHARMACEUTICALS,
a Delaware corporation
By:    /s/ Richard K. Robbins    
   Richard K. Robbins 
   Managing General Partner
 
By:    /s/ Leone Patterson   
    Leone Patterson
   Chief Financial Officer and VP




3